DETAILED ACTION

This office action is in response to the application filed on 11/27/21.  Claims 1-20 are pending.  Claims 1-2, 4-14 and 16-20 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 3 and 15, as amended, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of US Patent 10,568,437.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent recites language that is nearly 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the recited claims can be found entirely within the subject matter of the claims of the patented claims.  The claims of the instant Application are therefore fully encompassed by (and anticipated by) the claims of the patent regardless of the differing scope of the claims.  Furthermore, to the degree to which the claims are different from the patentented claims, the changes would have been obvious to one of ordinary skill in the art at the time the invention was made.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-2, 4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,222,697 to Scheermesser in view of US Patent Application Publication 2010/0237082 to Fernandez and US Patent Application Publication 2005/0055778 to Kuchel.
Claim 1.  A configurable foam mattress comfort system, comprising: a foam mattress foundation including an upper surface having a plurality of triangular grooves disposed across a width thereof (Scheermesser, Fig. 4); and a plurality of foam hexagonal elongate cells configured to fit partially within corresponding triangular grooves from among the plurality of triangular grooves disposed across the width thereof (Scheermesser does not teach hexagonal cells; Fernandez also teaches a cushion with square shaped cells that correspond to grooves in a lower layer, as seen in Fig. 3C; Fernandez further teaches in paragraph [0035] the depth of the cut outs may any depth, and that “these cut outs may be any shape;” additionally Scheermesser teaches an apparatus with multiple layers, in Fig. 8, and resulting layers in Fig. 9, which can be made with the profile of Fig. 6 as discussed in column 4, lines 32-37; if the cutting wires of Fig. 8 were configured to cut the profile of Fig. 6, then in Fig. 9, layers 35 and 31 would have a profile with triangular grooves while layer #33 would be a series of adjacent hexagonal cells; therefore in view of Fernandez, it would have been obvious to cut the foam mattress of Scheermesser in a configuration that yields triangular shaped grooves and corresponding hexagonal shaped cells since Applicant has provided no evidence that doing so is for any specific purpose or would provide any utility that is not already provided by Scheermesser and Fernandez, and it appears, in view of the various shapes disclosed by Scheermesser and Fernandez, that Applicant’s  hexagonal shape would have been an obvious matter of design Kuchel teaches a mattress comprised of multiple layers, including a planar topper layer; topper layers are well known in the art of mattresses, as taught at least by Kuchel Fig. 1, #106, and it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Scheermesser with an additional, planar, topper layer since doing so would have simply been combining prior art elements according to known methods to yield predictable and obvious results).
Claim 2.  The configurable foam mattress comfort system of claim 1, wherein the plurality of foam hexagonal elongate cells are configured to be custom-stacked on each other and on the foam mattress foundation in accordance with a user's desired comfort configuration 
Claim 4.  The configurable foam mattress comfort system of claim 1, wherein each of the plurality of foam hexagonal elongate cells has a length that is substantially equal to the width of the foam mattress foundation (see Scheermesser Fig. 10, grooves extend across the entire width of the appatatus; also, Fig. 9, the length #33 is equal to the width of #35).
Claim 8.  The configurable foam mattress comfort system of claim 1, wherein the one or more rectangular foam top layers includes memory foam (Kuchel teaches the use of memory foam, also known as visco-elastic foam, in paragraph [0018]; it would have been an obvious matter of design choice to provide memory foam in order to optimize a user’s comfort). 
Claim 9.  .
Claims 10-13, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,222,697 to Scheermesser in view of US Patent 7,757,322 to An, and US Patent Application Publication 2010/0237082 to Fernandez.
Claim 10.  A configurable foam mattress comfort system, comprising: a foam mattress foundation including: a first compartment having an upper surface with a first plurality of triangular grooves (Scheermesser teaches triangular grooves in Fig. 4) disposed across a width thereof; and a second compartment having an upper surface with a second plurality of triangular grooves disposed across a width thereof (Scheermesser does not teach two separate compartments; An teaches a mattress that comprises two separate regions in Fig. 5; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Scheermesser with two separate regions as taught by An for the purpose of providing different firmness characteristics for two different users of a single mattress); a first plurality of foam hexagonal elongate cells (Scheermesser does not teach hexagonal cells; Fernandez also teaches a cushion with square shaped cells that correspond to grooves in a lower layer, as seen in Fig. 3C; Fernandez further teaches in paragraph [0035] the depth of the cut outs may any depth, and that “these cut outs may be any shape;” additionally Scheermesser teaches an apparatus with multiple layers, in Fig. 8, and resulting layers in Fig. 9, which can be made with the profile of Fig. 6 as discussed in column 4, lines 32-37; if the cutting wires of Fig. 8 were configured to cut the profile of Fig. 6, then in Fig. 9, layers 35 and 31 would have a profile with triangular grooves while layer #33 would be a series of adjacent hexagonal cells; therefore in view of Fernandez, it would have been obvious to cut the foam mattress of Scheermesser in a configuration that yields triangular shaped grooves and corresponding hexagonal shaped cells since Applicant has provided no evidence that doing so is for any specific purpose or would provide any utility that is not already provided by Scheermesser and Fernandez, and it appears, in view of the various shapes disclosed by Scheermesser and Fernandez, that Applicant’s  hexagonal shape would have been an obvious 
Claim 11.  The configurable foam mattress comfort system of claim 10, wherein the second side of the first compartment is the dividing wall (An, Fig. 5).
Claim 12.  The configurable foam mattress comfort system of claim 10, wherein: the second compartment of the foam mattress foundation includes a first side and a second side; the width of the second compartment of the foam mattress foundation extends from the first side to the second side; the second compartment of the foam mattress foundation includes a third 
Claim 13.  The configurable foam mattress comfort system of claim 12, wherein the second side of the second compartment is the dividing wall (An, Fig. 5).
Claim 16.  The configurable foam mattress comfort system of claim 10, wherein the first plurality of foam hexagonal elongate cells and the second plurality of foam hexagonal elongate cells collectively form an upper surface having a plurality of triangular grooves (hexagonal cells as would be obvious in view of Scheermesser and Fernandez would inherently create a plurality of triangular grooves, as seen at least in Fernandez Fig. 2A).
Claim 17.  The configurable foam mattress comfort system of claim 10, wherein: each of the first plurality of foam hexagonal elongate cells has a length that is substantially equal to the width of the first compartment of the foam mattress foundation; and each of the second plurality of foam hexagonal elongate cells has a length that is substantially equal to the width of the second compartment of the foam mattress foundation (An, Fig. 5 teaches cells that have a length equal to the width of two separate compartments).
Claim 20.  .
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,222,697 to Scheermesser, US Patent Application Publication 2010/0237082 to Fernandez, and US Patent Application Publication 2005/0055778 to Kuchel, in view of US Patent Application Publication 2016/0353907 to Lava et al. (“Lava”).
Claim 5.  The configurable foam mattress comfort system of claim 1, further comprising a zipper slider, wherein: the one or more rectangular foam top layers includes a first side; the foam mattress foundation includes a first plurality of zipper teeth disposed at an upper edge of the first side of the foam mattress foundation; the one or more rectangular foam top layers includes a second plurality of zipper teeth disposed at a lower edge of the first side of the one or more rectangular foam top layers; and the zipper slider is configured to join the first plurality of zipper teeth to the second plurality of zipper teeth (Scheermesser does not teach multiple layers that are connected by zippers; Lava teaches multiple layers that are connected by zippers; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Scheermesser with the zipper fasteners of Lava for the motivations and benefits provided by Lava paragraph [0049]; compare Applicant’s Fig. 23 with Lava Fig. 11B).
Claim 6.  The configurable foam mattress comfort system of claim 5, further comprising a second zipper slider, wherein: the zipper slider is a first zipper slider; the one or more rectangular foam top layers includes a second side; the foam mattress foundation includes a third plurality of zipper teeth disposed at an upper edge of the second side of the foam mattress foundation; the one or more rectangular foam top layers includes a fourth plurality of zipper teeth disposed at a lower edge of the second side of the one or more rectangular foam top layers; and the second zipper slider is configured to join the third plurality of zipper teeth to the fourth plurality of zipper teeth (Lava, Fig. 11B).
Claim 7.  The configurable foam mattress comfort system of claim 1, further comprising: a first zipper slider; a second zipper slider; a third zipper slider; and a fourth zipper slider, .
Claims 14 is are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,222,697 to Scheermesser, US Patent 7,757,322 to An , and US Patent Application Publication 2010/0237082 to  Fernandez, in view of US Patent Application Publication 2005/0055778 to Kuchel.
Claim 14. The configurable foam mattress comfort system of claim 10, further comprising one or more rectangular foam top layers disposed atop the first plurality of foam hexagonal elongate cells and the second plurality of foam hexagonal elongate cells, wherein: the one or more rectangular foam top layers include a planar upper surface and a planar lower surface; and the planar lower surface is in contact with an apex of each of the first plurality of foam hexagonal elongate cells and the second plurality of foam hexagonal elongate cells (Scheermesser teaches an upper layer, as seen at #21 in Fig. 8, but does not teach that the upper layer is planar on both top and bottom surfaces; Kuchel teaches a mattress comprised of multiple layers, including a planar topper layer; topper layers are well known in the art of mattresses, as taught at least by Kuchel Fig. 1, #106, and it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Scheermesser with an additional, planar, topper layer since doing so would have simply been combining prior art elements according to known methods to yield predictable and obvious results).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,222,697 to Scheermesser, US Patent 7,757,322 to An, and US Patent Application Publication 2010/0237082 to Fernandez, in view of US Patent Application Publication 2016/0353907 to Lava et al. (“Lava”).
Claim 18.  The configurable foam mattress comfort system of claim 10, further comprising: a first rectangular foam top layer; a first zipper slider; and a second zipper slider, wherein: the first rectangular foam top layer includes a first side and a second side; the first compartment of the foam mattress foundation includes a first plurality of zipper teeth disposed at an upper edge of the first side of the first compartment of the foam mattress foundation; the first rectangular foam top layer includes a second plurality of zipper teeth disposed at a lower Lava teaches multiple layers that are connected by zippers; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Scheermesser with the zipper fasteners of Lava for the motivations and benefits provided by Lava paragraph [0049]; compare Applicant’s Fig. 23 with Lava Fig. 11B).
Claim 19.  The configurable foam mattress comfort system of claim 18, further comprising: a second rectangular foam top layer; a third zipper slider; and a fourth zipper slider, wherein: the second rectangular foam top layer includes a first side and a second side; the first rectangular foam top layer includes a fifth plurality of zipper teeth disposed at an upper edge of the first side of the first rectangular foam top layer; the second rectangular foam top layer includes a sixth plurality of zipper teeth disposed at a lower edge of the first side of the second rectangular foam top layer; the third zipper slider is configured to join the fifth plurality of zipper teeth to the sixth plurality of zipper teeth; the first rectangular foam top layer includes a seventh plurality of zipper teeth disposed at an upper edge of the second side of the first rectangular foam top layer; the second rectangular foam top layer includes an eighth plurality of zipper teeth disposed at a lower edge of the second side of the second rectangular foam top layer; and the fourth zipper slider is configured to join the seventh plurality of zipper teeth to the eighth plurality of zipper teeth (Applicant’s claim language is directed toward the use of a mattress with multiple 




Discussion of allowable subject matter

Applicant’s claims 3 and 15 contain subject matter that is patentable over the prior art.  Independent claims 1 and 10 would be allowable (subject to overcoming double patenting rejections by filing a terminal disclaimer) if amended to include the subject matter of claims 3 and 15. 


Response to Applicant's remarks and amendments

Regarding prior objections to the drawings, Applicant has amended the drawings and the objections have been withdrawn.
With respect to claim 1, Applicant argues beginning on page 12 of Applicant’s remarks that the cited art of Scheermesser does not teach hexagonal cells, and provides a hypothetical figure 9 (of Scheermesser as modified by Fernandez) on page 14 of remarks.  Applicant states that “the hypothetical layer 33 is not a series of adjacent hexagonal cells.”  However, Examiner respectfully disagrees.  Placing layer 31, with trapezoidal cuts, on top of layer 35, also with trapezoidal cuts, yields hexagonal cells.  Removing the middle layer, #33 of Scheermesser, would simply require moving the two cut lines of Scheermesser (see Fig. 8) closer together until they are touching.  This would have been an obvious matter of design choice since 
Applicant further argues on page 15 that the prior art does not teach “the planar lower surface is in contact with an apex of each of the plurality of foam hexagonal elongate cells.”  Applicant notes that Sheermesser Fig. 8, #21 does not teach these limitations.  As noted in the above rejection, Scheermesser does not teach a foam topper with a planar lower surface, but Kuchel teaches the use of such a foam topper.  In the proposed combination of Scheermesser, Fernandez and Kuchel, the hexagonal profile of Scheermesser Fig. 6, and the associated hexagonal cells that such a profile provides, could be additionally provided with a topper as taught by Kuchel in Fig. 1 at #106 for the purpose of providing additional comfort and support for a user.
Applicant argues with respect to claim 2 that Scheermesser and Fernandez teach layers and pads respectively, and not hexagonal elongate cells.  However, as noted above, two trapezoidal layers of Sheermesser, Fig. 6 would necessarily provide hexagonal cuts, and would provide elongate hexagonal cells.
With respect to claim 9, Applicant argues on page 17 of remarks that Kuchel does not teach the claimed groups of cells of different firmness characteristics.  However, the rejection is not based on Kuchel alone.  Hexagonal cells are provided in the teachings of Scheermesser in view of Fernandez.  That one of ordinary skill would have knowledge of and understand how to construct a bed that has different firmness characteristics is taught by Kuchel.
With respect to claim 16, Applicant argues on page 18 that Fernandez does not “inherently” teach triangular grooves, and additionally that it is unclear what is being taught by Fernandez Fig. 2A (because “there is only one view angle provided in Fernandez”).  While Examiner disagrees that the disclosure of Fernandez is unclear, moreover the inherency statement is intended to convey the mathematical fact that providing a set of hexagonal cells next to each other would inherently provide triangular voids on the top region of such a layer of hexagonal cells.  This can be seen in Fernandez Fig. 2A.  As stated in the rejection, and above discussion, the combination of Scheermesser (at least Fig. 6) and Fernandez (further teaching that various shapes of cuts are known in the prior art), would have provided trapezoidal cuts that would have provided hexagonal voids and hexagonal cells.  Two hexagons placed adjacent to each other inherently have triangular voids between them.
With respect to claim 7, Applicant argues on page 20 that Lava does not teach the specific claimed arrangement, such as “the first zipper slider is on the same level as the second zipper slider.”  It is unclear what is meant by “on the same level,” and Examiner notes that this language does not appear in the claim recitations.  It is assumed that Applicant means that a zipper is located on a plane between mattress layers, as is Applicant’s zipper at #’s 2005, 2030, and 2015 in Fig. 22.  However, Lava describes this same configuration in Figs. 1-13 and throughout the disclosure.
	


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MYLES A THROOP/Primary Examiner, Art Unit 3673